Case 5:20-cr-00061-DEW-MLH Document 1 Filed 02/26/20 Page 1 of 2 PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION

 

UNITED STATES OF AMERICA : 5:90-cr-00061-01
VERSUS * Judge Walter
* Magistrate Judge Hornsby
JAMES STEPHENS, III *
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Possession with Intent to Distribute Methamphetamine

[21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vii)]

On or about November 17, 2019, in the Western District of Louisiana, the
defendant, James Stephens, ITI, knowingly possessed with the intent to distribute fifty
(50) grams or more of methamphetamine, a Schedule II controlled substance, in violation
of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(viii). [21 U.S.C. §§
841(a)(1) and (b)(1)(A)(vii)].

COUNT 2
Possession of a Firearm in Furtherance of Drug Trafficking
[18 U.S.C. § 924(c)(1)]

On or about November 17, 2019, in the Western District of Louisiana, the
defendant, James Stephens, III, knowingly and intentionally possessed a firearm, to
wit: Smith and Wesson handgun, model: SD 40 VE, caliber: .40, in furtherance of a drug
trafficking crime, for which he may be prosecuted in a court of the United States, that is,
the possession with intent to distribute fifty (60) grams or more of methamphetamines,

a Schedule II controlled substance, as alleged in Count 1, in violation of Title 18, United

States Code, Section 924(c)(1). [18 U.S.C. § 924(c)(1)].
Case 5:20-cr-00061-DEW-MLH Document 1 Filed 02/26/20 Page 2 of 2 PagelD#: 2

COUNT 3
Possession of a Firearm by a Convicted Felon
[18 U.S.C. §§ 922(g)(1) and 924(a)(2)]

On or about November 17, 2019, in the Western District of Louisiana, the
defendant, James Stephens, III, knowing he had been previously convicted of a crime
punishable by imprisonment for a term exceeding one year, knowingly possessed a
firearm, to wit: Smith and Wesson handgun, model: SD 40 VE, caliber: .40, and the
firearm was in and affecting instate commerce, all in violation of Title 18, United States
Code, Sections 922(g)(1) and 924(a)(2). [18 U.S.C. §§ 922(g)(1) and 924(a)(2)].

FORFEITURE NOTICE

The allegations in all counts are re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d),
and Rule 32.2(a) of the Federal Rules of Criminal Procedure.

A. Upon conviction of the firearm offenses alleged in Counts 2 and 3 of the

Indictment, James Stephens, III shall forfeit to the United States the following firearm

involved in the aforesaid offenses: Smith and Wesson handgun, model: SD 40 VE, caliber:

  
 

 

 

 

 

‘AO.
A TRUE BILL: DAVID C. JOSEPH

United States Attorney
GRAND JURY FOREPERSON JESSICA D. CASSIDY (LA Bar #34477)

Assistant United States Attorney
300 Fannin Street, Suite 3201
Shreveport, Louisiana 71101
Phone: (318) 676-3600
